Name: Commission Regulation (EEC) No 822/90 of 30 March 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce
 Date Published: nan

 31 . 3 . 90 Official Journal of the European Communities No L 86/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 822/90 of 30 March 1990 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to the World Food Programme 2 135 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . O OJ No L 172, 21 . 6. 1989, p. 1 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (&lt;) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 86/2 Official Journal of the European Communities 31 . 3 . 90 ANNEX I LOTS A, B, C and D 1 . Operation Nos ('): (see Annex II)  Commission Decision of 29. 5 . 1989 2. Programme : 1989 3. Recipient : World Food Programme, via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized :  lots A, B and C : vitamized skimmed-milk powder  lot D : skimmed-milk powder 7. Characteristics and quality of the goods : lots A, B and C : 0 (*) 0 ; lot D (2) (6) f) (8) (9) : see OJ No C 216, 14. 8 . 1987, p. 4, 1.l.B.l to I.1 .BJ for lots A, B and C and p. 3, 1.lAl and I.1A2 for lot D 8. Total quantity : 2 135 tonnes 9. Number of lots : four (lot A : 250 tonnes, lot B : 385 tonnes, lot C : 500 tonnes, lot D : 100 tonnes) 10 . Packaging and marking : 25 kilograms and OJ No C 216, 14. 8 . 1987, pp. 4 and 6, I.1.B.4 and I.l.B.4.3 for lots A, B and C, and p. 3, I.1-A.3 for lot D Supplementary marking on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6, 1.1.B.5 for lots A, B and C, and p. 3, I.1.A.4 for lot D 1 1 . Method of mobilization : the Community market  Lot D (,0) The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20  30. 5. 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of die period allowed for submission of tenders (4): 12 noon on 23. 4. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 5. 1990 (b) period for making the goods available at the port of shipment : 4  14. 6 . 1990 (c) deadline for the supply :  22. Amount of die tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, telex AGREC 220037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 16. 3 . 1990, fixed by Commission Regulation (EEC) No 632/90 (OJ No L 69, 16. 3 . 1990, p. 25) 31 . 3. 90 Official Journal of the European Communities No L 86/3 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of September 7, 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of delivery. (*) The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (*) Analysis and quality certificate listing technical specifications of the product and issued by official entity in country of origin. (') Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (&gt; °) Packaging certificate giving net weight per package and total weight of packaging. No L 86/4 Official Journal of the European Communities 31 . 3. 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·- Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 250 WFP Nepal 156/90 Action No 156/90 / Nepal / 0371800 / VIT. DSM / Action of the World Food Programme / Kathmandu B 385 Bl : 135 WFP Yemen PDR 157/90 Action No 157/90 / Yemen / 0304200 / VIT. DSM / Action of the Work Food Programme / Aden B2 : 250 WFP Yemen PDR 158/90 Action No 158/90 / Yemen / 0245302 / VIT. DSM / Action of the World Food Programme / Aden C 500 Cl : 250 WFP Cabo Verde 159/90 AcÃ §Ã £o n? 1 59/90 / Cabo Verde / 0239403 / Leite em pÃ ³ / AcÃ §Ã £o do Programa Alimentar Mundial / Praia C2 : 250 WFP Cabo Verde 160/90 AcÃ §Ã £o n? 160/90 / Cabo Verde / 0239403 / Leite em pÃ ³ / AcÃ §Ã £o do Programa Alimentar Mundial / Mindelo D 1 000 WFP Cuba 161 /90 AcciÃ ³n n0 161 /90 / Cuba / 0270201 Leche desnatada en polvo Despachado por el programa mundial de alimentos / La Habana